DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. The applicant argues “Therefore, the combination of Ren and Kim fails to display a graphical limitation mark while displaying an application icon of an application on a display screen, wherein the graphical limitation mark indicates that use of the application is restricted, wherein the application icon comprises a visual representation of the application, and wherein the visual representation comprises an outer border and an identifier of the application within the outer border, and cease to display the graphical limitation mark after removing the restriction. As such, the combination of Ren and Kim fails to disclose all of the limitations set forth in independent claims 1, 8, and 14…” (see pages 9-12 of applicant’s remarks).  The examiner respectfully disagrees.
	As shown in figure 6 (see below) of Kim, when a user's gesture, for example, a touch on any one of the icons 602 and 604 (i.e., application icon) in the application list 600 is detected, the portable device lets small markers 602a and 604a (i.e., graphical limitation mark) appear at the upper end of the icons 602 and 604, indicating that the icons 602 and 604 are selected by the user. In the present embodiment, icons of "Game Hub" and "KaKao Talk" are selected for restriction in use of them.  See paragraphs [0128] and [0129].  Therefore, Kim does disclose display a graphical limitation mark while displaying an application icon of an application on a display screen, wherein the graphical limitation mark indicates that use of the application is restricted, wherein the application icon comprises a visual representation of the application, and wherein the visual representation comprises an outer border and an identifier of the application within the outer border, and cease to display the graphical limitation mark after removing the restriction. As such, the combination of Ren and Kim disclose all of the limitations set forth in independent claims 1, 8, and 14.
    PNG
    media_image1.png
    1174
    1400
    media_image1.png
    Greyscale

Upon further search, the examiner found Park et al. (US Pub. No. 2014/0085460) that also disclose applicant’s claimed “display a graphical limitation mark while displaying an application icon of the application on the display screen, wherein the graphical limitation mark indicates that the use of the application is restricted, wherein the graphical limitation mark is displayed at a location corresponding to the application icon of the application, wherein the application icon comprises a visual representation of the application, and wherein the visual representation comprises an outer border and an identifier of the application within the outer border” (see figure 15c and paragraphs [0080] & [0178]-[0179] of Park).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-2, 6, 8-13, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,972,476 in view of Kim. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Independent claims 1 and 8 of the current application is broader and same as independent claim 1 of the patent.  For example, the current application claims “application” which is broader than the patent’s claims “application type” however, both recite the same steps of setting a condition related to time applying to an application during a given time period; allowing use of the application when the condition is satisfied; restricting the use when the condition is not satisfied; and displaying a graphical limitation mark together with an application icon of the application on the display screen indicating that the use is restricted, wherein the graphical limitation mark is displayed at a location corresponding to the application icon of the application; remove, in response to a user operation, a restriction for the application; and cease to display the graphical limitation mark after removing the restriction.  The current application specifies “wherein the application icon comprises a visual representation of the application, and wherein the visual representation comprises an outer border and an identifier of the application within the outer border” which is not discussed in the patent however, Kim teaches this concept as shown in figure 6.  It would have been obvious to consider Kim’s invention to prevent disturbance in work or a degradation of concentration as described in paragraphs [0004]-[0005] of Kim.
Dependent claims 2, 6, 9-13, 17 and 19 of the current application are the same as the dependent claims 2-7 of the patent.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 6-8, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren, U.S. Publication No. 2013/0080522 in view of Kim et al. (Kim), U.S. Publication No. 2015/0056974.
Regarding Claim 1, Ren discloses a terminal (i.e., user device 200; see figure 
2) comprising:
a display screen (i.e., a display as described in paragraph [0028]);
a memory (i.e., memory 220; see figure 2) comprising instructions; and
a processor (i.e., processor 210; see figure 2) coupled to the display screen and the memory and configured to execute the instructions to:
set a condition to an application, wherein the condition relates to time (i.e., set a maximum time allowance for use of a particular application as shown in figure 8A; see paragraph [0056)); 
allow use of the application when the condition is satisfied (in other words, when the time limit has not been reached, the user will have access to use the application; see paragraphs [0017] and [0056]-[0057]);
restrict the use when the condition is not satisfied (in other words, when the user is trying to access the application when the time limit has reached, the user is temporarily prevented access; see paragraphs [0017] and [0056]-[0057]).
Ren fails to disclose display a graphical limitation mark while displaying an 
application icon of the application on the display screen, wherein the graphical limitation mark indicates that the use of the application is restricted, wherein the graphical limitation mark is displayed at a location corresponding to the application icon of the application, wherein the application icon comprises a visual representation of the application, and wherein the visual representation comprises an outer border and an identifier of the application within the outer border; remove, in response to a user operation, a restriction for the application; and cease to display the graphical limitation mark after removing the restriction.
Kim discloses display a graphical limitation mark while displaying an application 
icon of the application on the display screen, wherein the graphical limitation mark indicates that the use of the application is restricted, wherein the graphical limitation mark is displayed at a location corresponding to the application icon of the application, wherein the application icon comprises a visual representation of the application, and wherein the visual representation comprises an outer border and an identifier of the application within the outer border (see examiner’s response above); remove, in response to a user operation, a restriction for the application (i.e., when a user's touch on the "Deactivation of use restriction" item 1110 of the setting menu 1100 in FIG. 11 is detected, the portable device provides a user interface 1200 for deactivating the concentration improvement mode on the screen; see paragraph [0149] and figure 12); and cease to display the graphical limitation mark after removing the restriction (i.e., After the use restriction of the portable device is released, the portable device allows the use and execution of the applications which have been selected for restriction under the concentration improvement mode… the portable device presents the icons representing the selected applications to the home screen, the application menu, the launcher and the file explorer to be thereby displayed again; see paragraph [0151] and figure 13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kim’s invention with Ren’s invention to prevent disturbance in work or a degradation of concentration as described in paragraphs [0004]-[0005] of Kim.	
Regarding Claim 8, Ren discloses a terminal (i.e., user device 200; see figure 2) comprising:
a memory (i.e., memory 220; see figure 2) comprising instructions; and
a processor (i.e., processor 210; see figure 2) coupled to the memory and configured to execute the instructions to:
set a condition to a plurality of applications that belong to an application type, wherein the condition relates to time (see rejection for claim 1 above and figure 8B);
allow use of the plurality of applications that belong to the application type when the condition is satisfied (see rejection for claim 1 above and figure 8B);
restrict the use when the condition is not satisfied (see rejection for claim 1 above and figure 8B).
Ren fails to disclose display limitation marks while displaying application icons of 
the applications, wherein each of the limitation marks corresponds to each of the application icons of the applications, wherein the limitation marks indicate that the use is restricted, wherein each of the application icons comprises a visual representation of the corresponding application, and wherein each of the visual representations comprises an outer border and an identifier of the corresponding application within the outer border; remove, in response to a user operation, a restriction for a target application of the plurality of applications; and cease to display the limitation mark corresponding to the target application after removing the restriction.
Kim discloses display limitation marks while displaying application icons of 
the applications, wherein each of the limitation marks corresponds to each of the application icons of the applications, wherein the limitation marks indicate that the use is restricted, wherein each of the application icons comprises a visual representation of the corresponding application, and wherein each of the visual representations comprises an outer border and an identifier of the corresponding application within the outer border (see rejection for claim 1 above); remove, in response to a user operation, a restriction for a target application of the plurality of applications (see rejection for claim 1 above); and cease to display the limitation mark corresponding to the target application after removing the restriction (see rejection for claim 1 above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kim’s invention with Ren’s invention to prevent disturbance in work or a degradation of concentration as described in paragraphs [0004]-[0005] of Kim.
	Regarding Claim 14, Ren discloses a method for limiting usage of an application, implemented by a mobile terminal, and comprising:
limiting the usage when a usage limitation condition is satisfied, wherein the usage limitation condition comprises a time, and wherein the usage limitation condition is set by a user on the mobile terminal for the application (see rejection for claim 1 above).
Ren fails to disclose displaying a limitation mark while displaying an application icon of the application when the usage is limited, wherein the limitation mark is displayed at a location corresponding to the application icon, wherein the application icon comprises a visual representation of the application, and wherein the visual representation comprises an outer border and an identifier of the application within the outer border; removing, in response to a user operation, the limitation for the application; and ceasing to display the limitation mark for the application after removing the limitation.
Kim discloses displaying a limitation mark while displaying an application icon of the application when the usage is limited, wherein the limitation mark is displayed at a location corresponding to the application icon, wherein the application icon comprises a visual representation of the application, and wherein the visual representation comprises an outer border and an identifier of the application within the outer border (see rejection for claim 1 above); removing, in response to a user operation, the limitation for the application (see rejection for claim 1 above); and ceasing to display the limitation mark for the application after removing the limitation (see rejection for claim 1 above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kim’s invention with Ren’s invention to prevent disturbance in work or a degradation of concentration as described in paragraphs [0004]-[0005] of Kim.
Regarding Claim 2, Ren and Kim disclose the terminal as described above.  Ren further discloses wherein the processor is further configured to execute the instructions to display the graphical limitation mark on the display screen until a given time period has passed (in other words, access to a particular application may be prevented for a particular period as described in paragraph [0057]).
Regarding Claim 6, Ren and Kim disclose the terminal as described above.  Ren further discloses wherein the processor is further configured to execute the instructions to restrict the use by prohibiting a message notification of the application from popping up on the display screen (in other words, prevention from accessing the particular application where the application is blocked for use therefore, this prohibits a message notification of the application from popping up; see paragraph [0057]).
Regarding Claim 7, Ren and Kim disclose the terminal as described above.  Ren further discloses wherein the application comprises a plurality of applications belonging to a same application type (see figure 8B).
Regarding Claim 13, Ren and Kim disclose the terminal as described above.  Ren further discloses wherein the processor is further configured to execute the instructions to cease displaying the limitation marks after a given time period has passed (see paragraph [0057]).
Regarding Claim 17, Ren and Kim disclose the method as described above.  Ren further discloses further comprising prohibiting a message notification of the application from popping up on a display screen of the mobile terminal when the usage is limited (see paragraph [0057]).
Regarding Claim 18, Ren and Kim disclose the method as described above.  Ren further discloses further comprising receiving a user input to remove a usage limitation of the application (see paragraph [0067]).
Regarding Claim 19, Ren and Kim disclose the method as described above.  Ren further discloses further comprising ceasing to display the limitation mark after the usage limitation is removed (see paragraph [0057]).	
8.	Claims 4-5, 12, 16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren and Kim in view of Aoyagi et al. (Aoyagi), U.S. Publication No. 2015/0365516.
Regarding Claim 4, Ren and Kim disclose the terminal as described above. 
Ren and Kim fail to disclose wherein the processor is further configured to execute the instructions to change the appearance of an application icon of the application when the application is restricted. Aoyagi discloses wherein the processor is further configured to execute the instructions to change the appearance of an application icon of the application when the application is restricted (see paragraphs [0026]-[0027] and figure 3). I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Kim’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi.
Regarding Claim 5, Ren and Kim disclose the terminal as described above. Ren and Kim fail to disclose wherein the processor is further configured to execute the instructions to gray out the application icon of the application when the application is restricted. Aoyagi discloses wherein the processor is further configured to execute the instructions to gray out the application icon of the application when the application is restricted (see paragraph [0029] and figure 3). I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Kim’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi).
Regarding Claim 12, Ren and Kim disclose the terminal as described above. Ren and Kim fail to disclose wherein the processor is further configured to execute the instructions to change colors of the application icons when the applications are restricted. Aoyagi discloses wherein the processor is further configured to execute the instructions to change colors of the application icons when the applications are restricted (see paragraph [0034] and figure 3). I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Kim’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi).
Regarding Claim 16, Ren and Kim disclose the method as described above. Ren and Kim fail to disclose further comprising graying out the application icon when the usage is limited.  Aoyagi discloses further comprising graying out the application icon when the usage is limited (see paragraph [0029] and figure 3). I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Kim’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi). 
Regarding Claim 20, Ren and Kim disclose the method as described above. Ren and Kim fail to disclose further comprising restoring a display state of the application icon after the usage limitation is removed.  Aoyagi discloses further comprising restoring a display state of the application icon after the usage limitation is removed (see paragraphs [0043]-[0044] and [0047]).  I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Kim’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi).
Regarding Claim 21, Ren and Kim disclose the method as described above. Ren and Kim fail to disclose wherein the graphical limitation mark and the application icon are displayed on a home screen.  Aoyagi discloses wherein the graphical limitation mark and the application icon are displayed on a home screen (see figure 3).  I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Kim’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi).
Regarding Claim 22, Ren and Kim disclose the method as described above. Ren and Kim fail to disclose wherein the limitation mark and the application icon are displayed on a home screen.  Aoyagi discloses wherein the limitation mark and the application icon are displayed on a home screen (see figure 3).  I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Kim’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi).
9.	Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren and Kim in view of Pitschel et al. (Pitschel), U.S. Publication No. 2016/0232336.
Regarding Claim 9, Ren and Kim disclose the terminal as described above. Ren and Kim fail to disclose wherein the application type comprises an entertainment application type, a game application type, a social application type, a fitness application type, or a learning application type. Pitschel discloses wherein the application type comprises an entertainment application type, a game application type, a social application type, a fitness application type, or a learning application type (see paragraphs [0103]-[0105]).  It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention to consider Pitschel’s invention with Ren’s and Kim’s invention for managing restricted mode by remotely located authorization devices as described in the background section of Pitschel.
Regarding Claim 10, Ren and Kim disclose the terminal as described above. 
Ren and Kim fail to disclose wherein the application type comprises a preset classification. Pitschel discloses wherein the application type comprises a preset classification (see paragraphs [0103]-[0105]). It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention to consider Pitschel’s invention with Ren’s and Kim’s invention for managing restricted mode by remotely located authorization devices as described in the background section of Pitschel.
Regarding Claim 11, Ren and Kim disclose the terminal as described above. Ren and Kim fail to disclose wherein the processor is further configured to execute the instructions to determine that the applications belong to the application type based on an identifier type in an application store. Pitschel discloses wherein the processor is further configured to execute the instructions to determine that the applications belong to the application type based on an identifier type in an application store (see paragraphs [0103]-[0105]). It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention to consider Pitschel’s invention with Ren’s and Kim’s invention for managing restricted mode by remotely located authorization devices as described in the background section of Pitschel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645      
October 21, 2022